office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-146558-05 cc psi b8 uil the honorable arlen specter united_states senator arch street suite philadelphia pa attn john schnaedler dear senator specter i apologize for the delay in responding to your letter dated date on behalf of your constituent ---------------------- ---------------asked for current information on the federal excise_tax imposed on communications_services the internal_revenue_code imposes a percent excise_tax on amounts paid for local and toll_telephone_service sec_4251 the service provider collects the tax from the person making the payment sec_4291 the congress first enacted the excise_tax in the spanish war act in and repealed it in the congress reimposed and repealed the tax several times since and although the tax_rate and the types of taxable service have changed the tax has been in effect continually since most recently the communications tax was scheduled to expire in and the congress permanently extended it in the omnibus budget reconciliation act of publaw_101_508 since various members of the congress have introduced bills calling for the repeal of the excise_tax on communications_services none have passed we announced in notice_2004_57 2004_34_irb_376 that telecommunications providers should continue to collect and pay over the excise_tax on taxable communications_services we have published nothing further therefore the notice is the current position of the irs i hope this information is helpful if you have any questions please call me at -------- ---- ------------- sincerely heather c maloy associate chief_counsel passthroughs and special industries macro form rev department of the treasury - internal_revenue_service
